DAVID K. STRAIGHT, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, RespondentStraight v. Comm'rDocket No. 23658-94 United States Tax Court1999 Tax Ct. Memo LEXIS 487; October 19, 1999, Filed Straight v. Comm'r, 1999 Tax Ct. Memo LEXIS 488">1999 Tax Ct. Memo LEXIS 488 (T.C., May 6, 1999)Statutory deficiency and overpayment in income tax have been paid. No penalties were due from petitioner for taxable years 1990, 1991, and 1992.  *487 DAVID D. AUGHTRY, Counsel for Petitioner, CHAMBERLAIN, HRDLICKA, WHITE, WILLIAMS, & MARTIN, Atlanta, GA.WILLARD N. TIMM, JR., Assistnat District Counsel, Atlanta, GA.John O. Colvin, Judge John O. ColvinDECISIONPursuant to the opinion of the Court filed December 29, 1997, as modified by the Court's order dated May 6, 1999, and incorporating herein the facts recited in the respondent's computation as the findings of the Court, it is ORDERED AND DECIDED: That there is a statutory deficiency in income tax due from the petition for the taxable year 1990 in the amount of $ 375,076.00, which amount was paid on January 28, 1998, after the mailing of the statutory notice of deficiency, and an overpayment in income tax for the taxable year 1990 in the amount of $ 220,829.00, which amount was paid on January 28, 2998, after the mailing of the statutory notice of deficiency;That there is an overpayment in income tax for the taxable year 1991 in the amount of $ 25,605.00, of which amount $ 15,864.00 was paid on April 15, 1992, for which amount a claim for refund could have been filed under the provisions of I.R.C. § 6511(b)(2) on September 23, 1994, the*488  date of the mailing of the notice of deficiency; and $ 9,741.00 was paid on January 28, 1998, after the mailing of the notice of deficiency;That there is a statutory deficiency in income tax due from the petitioner for the taxable year 1992 in the amount of $ 3,875.00, which was paid, and an overpayment in income tax for the taxable year 1992 in the amount of $ 34,994.83, of which amount of $ 30,640.83 was paid on April 15, 1993, for which amount a claim for refund could have been filed, under the provisions of I.R.C. § 6511(b)(2), on September 23, 1994, the date of the mailing of the notice of deficiency; and $ 4,354.00 was paid on January 28, 1998, after the mailing of the notice of deficiency; and That there are no penalties due from the petitioner for the taxable years 1990, 1991, and 1992, under the provisions of I.R.C. § 6662(a)./s/Judge* * * * The parties stipulate that the foregoing decision is in accordance with the opinion and order of the Court and the respondent's computation, and that the Court may enter this decision, without prejudice to the right of either party to contest the correctness of the decision*489  entered herein.